Citation Nr: 0927613	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  04-27 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a left ankle disorder.

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a lumbar spine disorder.

4.  Entitlement to service connection for a lumbar spine 
disorder.

5.  Entitlement to service connection for arthritis of 
bilateral hands.

6.  Entitlement to service connection for arthralgias of 
bilateral elbows.

7.  Entitlement to service connection for arthralgia of the 
right ankle.

8.  Entitlement to a disability rating in excess of 10 
percent for arthritis of the right knee.

9.  Entitlement to a disability rating in excess of 10 
percent for arthritis of the left knee.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION


The Veteran served on active duty from February 1994 to 
August 1997.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of June 2003 from the Huntington, West 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which adjudicated the enumerated issues.  The 
case was later transferred to the RO in Atlanta, Georgia.

The reopened claims for service connection for a lumbar spine 
disorder and left ankle disorder are REMANDED to the agency 
of original jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





FINDINGS OF FACT

1.  A December 1998 rating decision denied the Veteran's 
claim for service connection for a left ankle disorder.  The 
Veteran was provided notification of the rating decision and 
of her appellate rights later in December 1998; however, she 
did not appeal this determination.

2.  New evidence received since the December 1998 rating 
decision does relate to an unestablished fact necessary to 
substantiate the claim.

3.  A December 1998 rating decision denied the Veteran's 
claim for service connection for a lumbar spine disorder.  
The Veteran was provided notification of the rating decision 
and of her appellate rights later in December 1998; however, 
she did not appeal this determination.

4.  New evidence received since the December 1998 rating 
decision does relate to an unestablished fact necessary to 
substantiate the claim.

5.  Competent medical evidence does not show that the 
Veteran's claimed arthritis of the bilateral hands began in 
or is related to service.

6.  Competent medical evidence does not show that the 
Veteran's claimed disorder of arthralgias of the bilateral 
elbows began in or is related to service.

7.  Competent medical evidence does not show that the 
Veteran's claimed disorder of arthralgia of the right ankle 
began in or is related to service.

8.  The Veteran's most recent range of motion of the right 
knee was shown to be from 0-110 degrees with pain at 90 
degrees flexion, with no prior records showing that motion 
was limited beyond 0-90 degrees and no evidence of additional 
functional loss on repetitive use or evidence of 
incapacitating episodes.

9.  The Veteran's most recent range of motion of the left 
knee was shown to be from 0-110 degrees with pain at 90 
degrees flexion, with no prior records showing that motion 
was limited beyond 0-90 degrees and no evidence of additional 
functional loss on repetitive use or evidence of 
incapacitating episodes.


CONCLUSIONS OF LAW

1.  The December 1998 rating decision denying service 
connection for a left ankle disorder is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).

2.  New and material evidence has been received since the 
December 1998 rating decision, and the claim for service 
connection for a left ankle disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2008).

3.  The December 1998 rating decision denying service 
connection for a lumbar spine disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 
(2008).

4.  New and material evidence has been received since the 
December 1998 rating decision, and the claim for service 
connection for a lumbar spine disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2008).

5.  Arthritis of the bilateral hands was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

6.  Arthalgias of the bilateral elbows was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

7.  Arthalgia of the right ankle was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2008).

8.  The criteria for a rating in excess of 10 percent for 
arthritis of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010, 5003, 5261, 5262 (2008).

9.  The criteria for a rating in excess of 10 percent for 
arthritis of the left knee have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5003, 5261, 5262 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

In this case, the Board is reopening the claims for service 
connection for a back disorder, and for a left ankle 
disorder.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed regarding these two specific issues.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) and that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).    

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

In the present case, the Veteran's claim on appeal was 
received in September 2002.  The RO adjudicated it in June 
2003, with notice sent in July 2003.  In this case, the VA's 
duty to notify was satisfied for the service connection 
claims for the elbows and hands prior to the June 2003 rating 
by way of a letter(s) sent to the appellant in October 2002 
and subsequent to the initial AOJ decision for the service 
connection issue for the right ankle by way of a letter(s) 
sent to the appellant on August 2003, and for the increased 
rating issues by way of a letter sent October 2004.  
Additional notice was sent in February 2008, June 2008 and 
July 2008.  The Veteran was provided initial notice of the 
provisions of the duty to assist as pertaining to entitlement 
to service connection and an increased rating, which included 
notice of the requirements to prevail on these types of 
claims and of her and VA's respective duties.  The duty to 
assist letter notified the Veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  She was advised that it was her responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
her.  The Veteran was also asked to advise VA if there were 
any other information or evidence she considered relevant so 
that VA could help by getting that evidence.  

Although the notice letters for the service connection for a 
right ankle disorder and the increased rating for a bilateral 
knee disorder were not sent before the initial AOJ decision 
in this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of the claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
supplemental statement of the case issued on September 2008 
after the notice was first provided.  In addition, neither 
the Veteran nor her representative has alleged how any timing 
error prevented her from meaningfully participating in the 
adjudication of his claim.  As such, the Veteran has not 
established prejudicial error in the timing of VCAA notice.  
See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.  

The Board notes that the Veteran was sent a letter detailing 
the criteria according to Vazquez-Flores, supra, in June 2008 
and again in July 2008.  These letters in addition to 
discussing effective dates and the general criteria for a 
disability rating, also provided the specific criteria for 
arthritis and loss of motion of the knee.  Even if the 
notices were deemed inadequately sufficient as to content and 
timing in light of Vasquez-Flores, supra, the veteran is not 
shown to be prejudiced in this matter for the reasons 
discussed below.   

The Veteran was provided detailed information regarding the 
criteria for an increased rating for arthritis of the knees 
and its complications by the following.  First, the statement 
of the case sent in July 2004, which discussed at length the 
level of disability needed for a higher rating for arthritis 
of the knee and loss of motion.  The AOJ readjudicated the 
issues and supplemental statements of the case from June 
2007, and September 2008 likewise discussed the criteria and 
symptoms needed to satisfy the criteria in effect for a 
higher evaluation for arthritis of the knees.  The Veteran 
also discussed her knee disorders in her substantive appeal 
of July 2004.  Based on the above, the notice deficiencies do 
not affect the essential fairness of the adjudication.  

The Veteran, who has representation, had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  See Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (appellant's representation by counsel "is a factor 
that must be considered when determining whether that 
appellant has been prejudiced by any notice error").  
Therefore, the presumption of prejudice is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA, Social Security and 
private medical records were obtained and associated with the 
claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examinations 
conducted in September 2008 provided current assessments of 
the Veteran's disabilities based not only on examination of 
the Veteran, but also on review of the records.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate the claim for higher 
disability ratings, the avenues through which she might 
obtain such evidence, and the allocation of responsibilities 
between herself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Background and Analysis for Service Connection to 
include New and Material Issues

The Veteran claims entitlement to service connection for 
disorders of the right and left hands classified as 
arthritis, for arthralgias of the left and right elbows, 
claimed as arthritis, and for an arthralgia of the right 
ankle.  The Veteran also seeks to reopen previously denied 
claims for entitlement to service connection for a lumbar 
spine disorder and for a left ankle disorder.

In December 1998 the RO previously denied service connection 
for a left ankle disorder and a lumbar spine disorder.  
Notice of this decision was sent the same month.  The basis 
for the denials was that while there was treatment in service 
for low back pain and for a left ankle injury, there were no 
permanent residuals or chronic disability shown in the VA 
examination from October 1998.  She filed her claim to reopen 
in September 2002, along with the new service-connection 
claims.

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. 
§§ 7104, 7105(c); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1104.  
If, however, new and material evidence is presented or 
secured with respect to a claim which has been disallowed, VA 
shall reopen the claim and review the former disposition of 
the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers. 38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis when 
they are manifested to a compensable degree within the 
initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also 38 C.F.R. § 3.102.  When a Veteran seeks benefits and 
the evidence is in relative equipoise, the Veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Evidence previously before the RO in December 1998, and also 
pertaining to the nonfinal service connection claims, include 
the January 1994 enlistment examination which revealed normal 
upper extremities, lower extremities and spine.  The 
accompanying report of medical history revealed her to deny 
lameness, painful or trick elbow, recurrent back pain, or 
arthritis/rheumatism/bursitis.  She did check "yes" to 
having foot trouble, with the physician's notes reporting a 
history of ankle sprain which resolved well.  The ankle 
sprain was said to have happened when she was in seventh 
grade.  The report did not specify whether this pre-service 
ankle injury involved the left or right ankle.  A July 1995 
report of medical history for overseas screening revealed her 
to deny foot trouble, lameness, painful or trick elbow, 
recurrent back pain, or arthritis/rheumatism/bursitis.  

Service treatment records are completely silent for any 
reports or complaints of injury or problems with the 
bilateral hands, bilateral elbows and right ankle.  These 
records do reflect that the Veteran sustained a left lower 
leg injury in November 1995, when she struck her left leg 
boarding a bus and the left anterior tibia immediately became 
edematous and remained swollen and tender.  X-rays of the 
left ankle and tibia/fibula were negative for fracture but 
she did have edema and tenderness to palpation posterior and 
inferior to the lateral malleolus, and past the midline along 
the Achilles tendon with decreased ankle range of motion on 
inversion and eversion and plantar flexion and dorsiflexion.  
The diagnosis was left anteriorlateral tibial soft tissue 
injury.  She continued to have problems with pain, tenderness 
and swelling of the left lower leg, and limited motion of the 
left ankle through December 1996, and was referred for 
physical therapy in January 1996 to begin range of motion and 
left ankle strengthening exercises.  The findings in the 
January 1996 records included decreased left ankle range of 
motion with prolonged immobility and pain, along with 
complaints of inability to weight bear due to sharp pains in 
the lower leg and occasional numbness in the lateral aspect 
of the left foot.  

She continued to have problems with tenderness and occasional 
swelling of the left lower extremity along with some slight 
decreased range of ankle motion.  She continued to have 
complaints of left lower leg pain and swelling through May 
and June 1996, although in June 1996 she was assessed with 
status post tibial contusion resolved, with the current 
swelling said to be due to pregnancy.  She was noted to be 
unable to undergo a bone scan to further evaluate the left 
ankle/leg condition due to pregnancy.  The records also 
reflect that she was placed on limited duty due to her left 
lower extremity problems until July 1996.  

In regards to the back disorder, she was first seen for low 
back pain in April 1995, with physical examination revealing 
tenderness in the mid to lower back.  She was assessed with 
back strain and placed on light duty.  She was seen in 
November 1996 for complaints of low back pain, with X-rays 
within normal limits.  The assessment was mechanical low back 
pain.  She continued to have complaints of low back pain in 
December 1996, with a history of the back pain since May 
1995, although she did not know how she injured the back.  
The December 1996 records revealed some complaints of 
constant ache, with mild radiation to a leg, along with one 
episode of sharp pain radiating to the right buttock.  There 
were no other neurological findings such as bowel or bladder 
dysfunction or numbness in the lower extremities.  Objective 
findings from December 1996 included pain on palpation over 
the spine along with pain on motion and positive straight leg 
raise.  These symptoms are shown to have continued in 
February and March 1997 when she started physical therapy and 
attended back care classes.  She had some improvement in 
symptoms after starting the back classes as reported in March 
1997, but continued with symptoms of pain and objective 
findings of tenderness to palpation along the spine.  She 
continued to be assessed with low back pain.  She reported in 
the March 1997 records that she had these complaints since 
July 1996 when she was pregnant and that the pain began in 
May 1995.  

Her July 1997 separation examination revealed normal upper 
extremities, lower extremities and spine.  The accompanying 
report of medical history revealed her to check "yes" for 
foot trouble and back trouble but she denied painful or trick 
elbow, bone or joint deformity or 
arthritis/rheumatism/bursitis.  The physician's notes 
reported recurrent low back pain having been seen at physical 
therapy and diagnosed as chronic low back pain, complaints of 
left ankle pain having been seen at the orthopedist and 
diagnosed as contusion to the left tibia and placed on 
limited duty for 6 months.  She still had occasional pain but 
was able to perform her duties.  The report of medical 
assessment noted complaints of left ankle pain since January 
1995 and noted the same diagnosis and treatment as in the 
separation examination report of medical history.  

The report of an October 1998 VA examination did not say if 
the claims file was reviewed.  The history was given by the 
Veteran of having injured her left ankle in the service in 
1996 going up stairs.  She reported that she was put in a 
boot cast.  There was no fracture.  She said she was pregnant 
so a magnetic resonance imaging (MRI) was not done.  She also 
reported that her back bothers her and that she had been 
going to the back clinic since her daughter was born.  No X-
rays were made.  Her current complaints were regarding her 
knees and ankles and she reported that her back was not as 
bad.  On examination her left ankle range of motion was 18 
degrees dorsiflexion and plantar flexion was 42 degrees.  Her 
right ankle was also examined with a range of motion of 20 
degrees dorsiflexion and 45 degrees plantar flexion.  The 
diagnosis was post injury left ankle, no residuals.  No 
diagnosis of the right ankle was made.  

The October 1998 VA examination pertaining to the lumbar 
spine gave an identical history and complaints as the ankle 
examination.  Again it was not clear if the claims file was 
examined.  Physical examination revealed range of motions of 
90 degrees forward flexion, 14 degrees backwards extension, 
30 degrees right flexion, 34 degrees left flexion.  The 
diagnosis was arthralgia of the lumbosacral spine with no 
loss of function.  X-rays of the lumbar spine were 
unremarkable.  

Among the pertinent evidence received after the December 1998 
decision denying service connection for a lumbar spine 
disorder and left ankle disorder and also pertaining to the 
nonfinal service connection claims are the following VA 
treatment records from 2002.  These include a March 2002 
record primarily addressing knee pain, but also mentioned 
aching joints in both hands, but with no synovitis noted in 
the hands.  The diagnosis was limited to the knees.  In April 
2002 she complained of pain and swelling in the 
metacarpalphalangeal (MCP) and proximal intraphalangeal (PIP) 
joints of both hands as well as in both ankles.  On physical 
examination she had normal range of motion of all 
extremities, but with weak hand grip symmetrically.  There 
was no noticeable swelling or warmth of multiple joints, 
including the hands, elbows and ankles.  The assessment was 
arthralgias, with possible causes including viral related 
arthritis, seronegative rheumatoid arthritis, early 
rheumatoid arthritis, but unlikely.  

In May 2002 she was primarily seen for knee complaints, but 
examination again was negative for synovitis of the wrists, 
hands, elbows or ankles, and all joints had full range of 
motion.  She continued to be seen in June 2002 for pain in 
multiple joints including the hands, elbows and ankles.  She 
also reported swelling in the hands.  She was assessed with 
multiple joint complaints and normal examination and normal 
serologies.  In July 2002 she was assessed with 
polyarthralgias of an unclear etiology, with continued 
complaints of pain in multiple joints including wrists, 
ankles, elbows and swelling of hands and ankles.  She 
continued to have good range of motion in the elbows, wrists, 
fingers, and ankles with no swelling or increased warmth of 
joints.  She was treated in August 2002 primarily for 
meningitis symptoms.  Also in August 2002 she underwent a 
Gulf War examination and gave a history of being diagnosed 
with fibromyalgia, with chief complaints from this including 
polyarthralgias.  Examination of the extremities continued to 
be negative for edema, and the rest of the findings addressed 
the neck, shoulder and thorax.  She was assessed with 
fibromyalgia, polyarthritis.  In December 2002 she was noted 
to have a diagnosis of fibromyalgia, and had complaints that 
included diffuse musculoskeletal pain and physical 
examination revealing full range of motion of the lumbosacral 
spine, ankles and feet.  X-rays of the hands were 
unremarkable.  The impression was symptoms consistent with 
fibromyalgia. 

In February 2003 the Veteran underwent VA examination of the 
lumbar spine, with no indication that the claims file was 
reviewed.  She had no objective evidence of painful motion, 
spasm, weakness, tenderness or postural abnormalities.  She 
did have limited motion in all degrees.  She was assessed 
with back pain due to fibromyalgia.  Also in February 2003 
she underwent VA examination for joints, again with no 
indication of whether the claims file was reviewed.  She had 
a history of pain in the knees since boot camp, and 
subsequently pain in the back, elbows, hands and ankles began 
bothering her.  Subjective complaints included pain, 
stiffness, weakness, swelling, heat, redness, instability, 
giving way, locking, fatigability and lack of endurance.  On 
examination she had some evidence of painful motion with her 
motions slow and deliberate.  There was no evidence of edema, 
effusion, instability, weakness, tenderness, redness, heat or 
abnormal movements.  She had guarding of movements.  Her gait 
was very slow and steady.  Her range of motion of the ankles 
revealed dorsiflexion was slightly restricted on both the 
left and right ankles.  Plantar flexion was also restricted 
in both ankles.  Range of motion of her elbows were only 
slightly restricted.  The diagnoses included arthralgias 
including both ankles and elbows, with loss of function due 
to pain.  X-rays were normal.  She also underwent a VA 
examination for fibromyalgia, which offered no pertinent 
findings but referred to the above VA examinations.  She was 
diagnosed with fibromyalgia, multiple joints.  

X-rays from March 2002 revealed both ankles to be normal, 
lumbosacral spine to be normal, and both hands and elbows to 
likewise have no bony abnormalities.  

VA treatment records from August 2003 noted her fibromyalgia 
symptoms to be about the same, with physical examination 
noteworthy for mild tenderness along the midline of the 
lumbar spine, but with full range of motion and no evidence 
of radiculopathy and negative straight leg raise.  The 
impression included fibromyalgia and low back pain.  The 
doctor opined that the low back pain was musculoskeletal and 
was unrelated to lumbar punctures which she had received 
while being treated for meningitis.  She continued to 
demonstrate full range of motion of all joints of the upper 
and lower extremities, and no evidence of arthritis or 
synovitis in January 2004.  

The report of a June 2004 VA general medical examination 
included a review of the claims file and noted the Veteran to 
have fibromyalgia.  Examination of the musculoskeletal system 
revealed no evidence of arthritis or synovitis.  There were 
multiple tender points including the midline lumbar spine.  
There was full range of motion of all joints and no joint 
tenderness or swelling.  The lumbosacral spine also had full 
range of motion.  Neurological examination was negative.  The 
diagnosis was fibromyalgia confirmed by rheumatology service.  
There was no evidence of degenerative joint disease (DJD) 
either by physical examination or X-ray.  

VA records from October through December 2004 revealed 
continued followup for fibromyalgia with no evidence of 
arthritis or synovitis and full range of motion of all joints 
of both upper and lower extremities.  Treatment records from 
2005 addressed other medical complaints than those on appeal.

A January 2006 treatment record noted complaints of low back 
pain, with examination of the spine showing it was tender to 
palpation in the low back.  The ankles, wrists and elbows 
were also examined and showed no swelling, synovitis or 
tenderness, with full range of motion.  The diagnosis 
continued to be fibromyalgia.  A July 2006 rheumatology 
followup noted complaints of hand and arm pain, but with 
examination findings unchanged from January 2006.  

VA treatment records from 2007 and 2008 continued to reflect 
treatment for fibromyalgia, with complaints that included 
pain in both arms in February 2007, but with records from 
August 2007 continuing to show good range of motion of all 
appendicular joints, with no swelling, synovitis, tenderness 
or warmth, with good hand grip and elbow extension to 180 
degrees.  A November 2007 note revealed complaints of 
occasional numbness and tingling down both arms and into the 
hands bilaterally, with examination of the hands showing 5/5 
strength throughout and an impression of right cervical 
radiculopathy with sensory impairment.  In June 2008 the 
Veteran is noted to have been referred to physical therapy 
for carpal tunnel syndrome and was prescribed a left wrist 
splint.  

None of the treatment records or VA examination reports 
contained any opinions linking the Veteran's claimed 
disorders affecting the right ankle, bilateral elbows or 
bilateral hands to service.  

Based on a review of the evidence, the Board finds that the 
Veteran has submitted new and material evidence to reopen 
this claim for a lumbar spine disorder and a left ankle 
disorder.  

The new evidence consists of evidence now showing treatment 
and complaints for both a lumbar spine disorder and a left 
ankle disorder.  Such evidence is new in that it has not been 
previously considered, and is so significant that this 
evidence relates to an unestablished fact necessary to 
substantiate claim and raises a reasonable possibility of 
substantiating this claim.  Again it is noted that the claim 
for these disorders was denied previously on the basis that 
no disability for either the lumbar spine or ankle was shown 
post service.  Now the new evidence suggests that there is 
current disability of the back and left ankle and is 
significant as it raises the possibility that there may be 
some possible continuation of symptoms of the left ankle and 
back that were treated in service.  Thus the claims for 
service connection for a left ankle disorder and a lumbar 
spine disorder are reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

In regards to the other issues of entitlement to service 
connection for disorders of the right and left hands 
classified as arthritis, for arthralgias of the left and 
right elbows, claimed as arthritis, and for an arthralgia of 
the right ankle, based upon review of the evidence, the Board 
finds that service connection is not warranted for these 
issues.  As discussed above, none of the service treatment 
records show any problems or complaints regarding the left or 
right hands, the left or right elbows and the right ankle.  
Nor are there any such problems shown with these extremities 
until years after service, precluding the possibility of a 
grant for arthritis on a presumptive basis.  Finally none of 
the medical personnel addressing these conditions affecting 
left or right hands, the left or right elbows or the right 
ankle have given an opinion linking any of these conditions 
to service or to any incident taking place therein. 

While the medical evidence does suggest that some of the 
symptoms affecting her bilateral hands, bilateral elbows and 
right ankle may actually be symptoms of her fibromyalgia 
affecting multiple joints, and while service connection for 
fibromyalgia was granted by the RO in a July 2005 rating, the 
Veteran is already receiving compensation for her 
fibromyalgia symptoms which may include these joints.  There 
is no competent evidence showing that a separate disability 
from fibromyalgia affecting the hands, elbows and right ankle 
is directly related to service.  

Although the Veteran has contended that the aforementioned 
problems affecting her hands, elbows and right ankle began in 
service, VA regards lay statements to be competent evidence 
of descriptions of symptoms of disease, disability, or 
injury, but not the determination of an issue involving a 
question of medical expertise. 38 C.F.R. § 3.159; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); but see Jandreau 
v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay 
diagnosis is competent if: (1) lay person is competent to 
identify the medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional).  The Veteran's opinion is of no probative 
value in this instance as her contentions of causation were 
not shown to be supported by medical personnel.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  As a lay person, 
however, she is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Moray supra, Espiritu, 2 Vet. App. at 482.

As a preponderance of the evidence is against the award of 
service connection for disorders of the right and left hands 
classified as arthritis, for arthralgias of the left and 
right elbows, claimed as arthritis, and for an arthralgia of 
the right ankle, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert, supra.

III  Increased Rating Knees-Background and analysis

The Veteran contends that the arthritis disability affecting 
her bilateral knees is more severe than currently evaluated.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A decision of the Court has held that 
in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the VA Schedule for Rating 
Disabilities (Rating Schedule) to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimal compensable rating for the 
joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

The RO is noted to have evaluated the Veteran's right knee 
disorder as 10 percent disabling under the criteria for 
traumatic arthritis.  The Board notes that separate 10 
percent ratings per knee have also been assigned for 
instability under Diagnostic Code 5257, in accordance with 
the VA General Counsel opinion, in VAOPGPREC 9-98 (1998) 
(when radiologic findings of arthritis are present, a Veteran 
whose knee disability is evaluated under Diagnostic Code 5257 
or 5259 is also entitled either to a separate compensable 
evaluation under Diagnostic Code 5260 or 5261, if the 
arthritis results in compensable loss of motion, or to a 
separate compensable evaluation under 5010 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain).  

However the Veteran's claim currently on appeal was based on 
an increased rating for traumatic arthritis only, and has 
been limited to this matter in adjudication.  Thus the issues 
before the Board do not pertain to consideration of the knee 
disorders under Diagnostic Code 5257 or 5259, and accordingly 
a discussion of VAOPGRPREC 9-98 is not appropriate in this 
instance.

VA General Counsel held that separate ratings under 
Diagnostic code 5260 (limitation of flexion of the leg) and 
diagnostic code 5261 (limitation of extension of the leg) may 
be assigned for a disability of the same knee.  VAOPGCPREC 9-
2004 (Sept. 17, 2004).  VA Fast Letter 04-22 further 
clarified this General Counsel decision and noted that all VA 
examinations must record range of motion findings for flexion 
and extension.  VA Fast Letter 04-22 also pointed out that 
38 C.F.R. §§ 4.40, 4.45 and 4.59 must still be considered and 
that objective evidence of pain on motion must still be 
considered if there is compensable limitation of flexion and 
extension, although the rules against pyramiding would only 
allow pain on motion to possibly elevate only one of the 
compensable evaluations of motion.  

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be evaluated on the basis of limitation 
of motion of the specific joint or joints involved.  
Diagnostic Code 5003.  Diagnostic Code 5003 notes that in the 
absence of limitation of motion, rate as below:  20 percent 
with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations; and 10 percent with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  Note (1) under Diagnostic Code 5003 
states that the 20 percent and 10 percent ratings based on x-
ray findings, above, will not be combined with ratings based 
on limitation of motion.

The average normal range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5260, for limitation of leg flexion, a 
maximum 30 percent rating is warranted for limitation of leg 
flexion when it is limited to 15 degrees; a 20 percent rating 
is warranted when it is limited to 30 degrees; and a 10 
percent rating is warranted when it is limited to 45 degrees.  
38 C.F.R. Part 4, Diagnostic Code 5260 (2008).  A 
noncompensable rating is warranted when leg extension is 
limited to 5 degrees, a 10 percent rating is warranted when 
it is limited to 10 degrees; a 20 percent rating is warranted 
when it is limited to 15 degrees; a 40 percent rating is 
warranted when it limited to 30 degrees and a 50 percent 
rating is warranted when it is limited to 45 degrees. 38 
C.F.R. Part 4, Diagnostic Code 5261.

Service connection for traumatic arthritis of both knees was 
granted in a December 1998 rating decision, which assigned a 
single 10 percent rating for both knees.  In a subsequent 
rating, the RO granted a separate 10 percent rating for 
arthritis for each knee, and also granted separate 10 percent 
ratings for instability of each knee.  This was upheld by a 
Board decision of October 2001.  In September 2002 the 
Veteran filed a claim for increased rating for the arthritis 
of both knees.  As noted above, she did not file a claim for 
increased rating for instability for the knees, and the 
adjudication has been limited to the arthritis of both knees 
with the June 2003 rating on appeal denying an increased 
rating for this condition.  

VA treatment records submitted in conjunction with the 
September 2002 claim include records showing treatment for 
knee problems in 2001, with a January 2001 record showing the 
knees to be tender, without swelling, erythma , palpable 
effusion or crepitus.  The assessment was DJD bilateral knee 
and suspected possible cartilaginous damage in the knees.  X-
rays were reviewed and showed mild medial joint space 
narrowing bilaterally.  The appearance suggested very mild 
DJD.  In April 2001 she complained of bilateral knee pain 
consistently bothering her throughout the day.  She reported 
a history of previous physical therapy and said that patellar 
sleeves they gave her improved her symptoms somewhat.  She 
was not presently using the patellar sleeves or doing her 
exercises.  She complained of her knees bothering her after 
periods of sitting as they became stiff and she had pain 
going up and down stairs.  On examination, her knees were 
without synovitis or effusion.  She had full active range of 
motion and her patellas tracked normally.  She had good 
dorsalis pedis and posterior tibial pulses.  She was tender 
to palpation bilaterally and had a prominent patella grind on 
the left and mild patella grind on the right.  She had mildly 
increased femoral anteversion when standing and mild positive 
liftoff patella medially.  She was assessed with 
patellofemoral (PF) syndrome.

VA treatment records from 2002 reflected complaints for 
multiple joint complaints including both knees.  In March 
2002, she was seen for a history of knee pain since service, 
diagnosed as PF syndrome with exacerbation of knee pain.  She 
complained of worsening pain in mostly the lateral aspect of 
both knees the past few days.  She took no medications for 
this.  She also reported swelling of both knees at night.  On 
examination both knees had no effusion, warmth or erythema. 
She had full range of motion, was tender over the 
medial/lateral aspects of both knees.  She was assessed with 
knee pain, PF syndrome.  She continued to complain of pain in 
both knees in treatment records from April 2002 through July 
2002 as well as other joints, with physical exams continuing 
to show no effusion, synovitis, warmth or erythema and with 
full range of motion.  There was occasional crepitus of both 
knees noted in May 2002, the same month she was also noted to 
be doing quite well with physical therapy and strengthening 
exercises for her PF syndrome.  An October 2002 Social 
Security psychological examination noted her complaints of 
pain in her knees limiting her from standing or walking for 
long.  In a December 2002 VA routine visit, she complained of 
pain in both knees and indicated the pain was worse with 
standing or activity and improved with rest.  She gave a past 
history of swelling in the knees.  There was no warmth or 
redness to the joints.  The knees became more stiff in the 
cold weather.  Examination revealed mild crepitus of both 
knees, right greater than left, and mild tenderness of the 
medial aspects below each knee, but no effusion.  X-rays of 
both knees were significant for mild joint space narrowing.  
The impression was symptoms consistent with fibromyalgia.

The report of a February 2003 VA joints examination was noted 
to include pain in multiple joints including both knees.  
Subjective complaints included pain, stiffness, weakness, 
swelling, heat, redness, fatigability and lack of endurance.  
She sometimes used a brace but was not wearing one on the day 
of the examination.  She had no history of surgery.  On 
examination she had some evidence of painful motion with her 
motions slow and deliberate.  There was no evidence of edema, 
effusion, weakness, tenderness, redness, heat or abnormal 
movements.  She had guarding of movements.  Her gait was very 
slow and steady.  There was no limp or unusual shoe wear 
pattern noted.   Her range of motion of the knees revealed 
the left knee was 0-110 degrees and the right knee was 0-116 
degrees.  She was assessed with arthralgias both knees, among 
other joints.

X-rays of the knees from March 2003 showed no bony 
abnormality on either side.

VA records from 2003 and 2004 following treatment for 
fibromyalgia are repeatedly shown to reflect normal range of 
motion in the lower extremities, which encompasses both 
knees.  The musculoskeletal examinations during this period 
also revealed no evidence of arthritis or synovitis.

A June 2004 VA examination focusing on multiple joints 
revealed full range of motion including the knees and no 
joint swelling or tenderness.  There was mildly positive 
patella grind sign on the right.  The diagnoses included PFS, 
right greater than left knee.  

Treatment records from 2005 address other problems beside 
knee complaints.  The Veteran continued to be followed for 
fibromyalgia through 2006, 2007 and 2008.  In January 2006 
she was seen for back complaints, with her knees showing no 
tenderness or effusions, and the range of motion was well 
preserved on flexion and extension.  In July 2006 she was 
noted to have chief complaints of pain in the knees, hips and 
shoulders, with findings the same as in January 2006.  In 
August 2007 she again was noted to have no tenderness or 
effusions in both knees.  She also had good flexion and 
extension in both knees without crepitus.  Findings from May 
2008 for the knees were unchanged from August 2007.

The report of a September 2008 VA examination of the knees 
revealed the Veteran to report weakness, stiffness, swelling, 
redness, lack of endurance, and fatigability.  There were no 
symptoms of heat or dislocations.  She reported pain in both 
knees four times a month since 1998.  The pain was aching and 
sharp at a level of 5/10.  The pain was elicited by physical 
activity and stress.  It was relieved by rest, went away 
spontaneously or was relieved by medication (Suldinac).  She 
reported the following functional impairments.  She could not 
walk long distances or stand for long periods.  

Examination revealed equal leg lengths of 85 centimeters.  
Her feet did not show any evidence of abnormal weight 
bearing.  She used no assistive devices.  She had guarding of 
movement on the left and right due to pain in the hips on the 
right, and simply due to pain on the left.  Both knees had 
signs of pain and crepitus.  There were no signs of edema, 
effusion, weakness, tenderness, redness or heat.  There was 
no genu recurvatum.  The range of motion for both knees was 
0-110 degrees with pain beginning at 90 degrees.  As far as 
joint motion being additionally limited by fatigue, weakness 
or incoordination, the examiner indicated that the loss of 
motion was 0 degrees and went on to explain in a later 
addendum that this represented no additional limitation of 
function for the knees.  The examiner also noted that the 
Veteran had pain and stiffness in both hips making her unable 
to fully flex her knees due to pain.  The diagnosis was as 
follows.  

For the VA established diagnosis of traumatic arthritis, 
bilateral knees, there was no change in diagnosis.  
Subjectively the condition caused pain, stiffness, weakness 
and swelling of both knees and objectively limited range of 
motion with pain and crepitus.  The examiner commented that 
the Veteran has not much of knee problems at this time but 
she had some kind of arthritis in her shoulders, hips, etc., 
and also had a history of fibromyalgia.  The normal effect on 
her usual occupation was okay and the effect on her 
activities of daily living were normal. 

Based on a review of the evidence, the Board finds that a 
rating in excess of 10 percent disabling is not warranted for 
arthritis of either knee.  The evidence throughout the 
pendency of the appeal, and up through the most recent VA 
examination of September 2008, repeatedly shows both knees 
ranges of motion to fall well within the noncompensable 
criteria, even with pain on motion as shown with pain at 90 
degrees flexion in the most recent examination.  While there 
are allegations of additional impairment, such that she is 
unable to walk long distances or stand for long periods, this 
is not shown to be the equivalent of either 15 degrees 
extension or 30 degrees flexion.  Nor is she clearly shown to 
have incapacitating episodes such as would warrant a 20 
percent rating under the Diagnostic Codes for arthritis.  

Her symptoms as discussed above appear to include some 
stiffness when seated in the same position for too long and 
some difficulty with stairs, an addition to the restrictions 
on standing or walking too long.  No specific episodes of 
incapacitation due to her knees are actually shown.  In 
regards to her functional capacity additionally limited by 
fatigue, weakness or incoordination, the objective evidence 
obtained from the September 2008 VA examination revealed that 
there was no additional limitation of function for the knees.  
The Veteran's lay contentions of her knees swelling and 
becoming painful on standing or walking too long, while 
competent evidence of her symptoms, as per Layno v. Brown, 6 
Vet. App. at 470, do not provide sufficient detail to warrant 
an increased rating based on additional functional 
limitation, incapacitating episodes or loss of motion.  

Thus the preponderance of the evidence is against a rating in 
excess of 10 percent for arthritis of the left knee and 
against a rating in excess of 10 percent for arthritis of the 
right knee under the pertinent criteria for knee disorders 
manifested by arthritis.  Further, the evidence does not 
contain or include factual findings that demonstrate distinct 
time periods in which either the right or left knee 
disability exhibited diverse symptoms meeting the criteria 
for different ratings.  Hart, supra.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the disability markedly interferes 
with the Veteran's ability to work.  Furthermore, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the Veteran is not 
adequately compensated for his disability by the regular VA 
Rating Schedule. VAOPGCPREC 6-96. See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity). 


ORDER

New and material evidence has been received to reopen a claim 
for service connection for a left ankle disorder and to this 
extent, the appeal is granted.

New and material evidence has been received to reopen a claim 
for service connection for a lumbar spine disorder and to 
this extent, the appeal is granted.

Service connection for arthritis of the bilateral hands is 
denied.

Service connection for arthralgias of the bilateral elbows is 
denied.

Service connection for a right ankle disorder is denied.

A disability rating in excess of 10 percent for arthritis of 
the right knee is denied.  

A disability rating in excess of 10 percent for arthritis of 
the left knee is denied.  


REMAND

Having reopened the Veteran's claim for service connection 
for a lumbar spine disorder and left ankle disorder, the 
Board finds that further development is necessary.  As 
pointed out in the decision, the service treatment records 
document treatment for both a lumbar spine disorder in 
service, as well as for treatment for a soft tissue injury to 
the left tibial region that caused limited motion in the left 
ankle.  There is now evidence of disability involving the low 
back and knees.  However, since having evidence of current 
disability with the back and knees, she has not undergone an 
examination that specifically addresses the etiology of these 
disorders to include consideration of these injuries and 
problems in service.  Further complicating matters is the 
fact that the Veteran has fibromyalgia, for which service 
connection is in effect, with polyarthralgias.  Examination 
is also needed to ascertain whether there is a disability of 
the back or left ankle that is separate from any fibromyalgia 
symptomatology and if so, whether such disability is related 
to service.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The AOJ should schedule the Veteran 
for a VA orthopedic examination to 
determine the nature and etiology of any 
claimed back and left ankle disorders.  
The claims file should be made available 
to the examiner for review of the 
pertinent evidence in conjunction with 
the examination.  Any further indicated 
special studies should be conducted, to 
include X-rays.  A copy of this Remand is 
to be furnished the examiner.  The 
reviewer should examine the entire claims 
file and provide opinions on the 
following questions: (a) Does the Veteran 
currently suffer from any disorder of the 
lumbar spine and/or left ankle, and if 
so, what is the correct diagnosis for 
each such disorder? (b) If there is 
current disorder of the lumbar spine 
and/or left ankle, is it at least as 
likely as not that said pathology is 
etiologically related to the injuries and 
problems with the left ankle and lumbar 
spine shown during the Veteran's active 
military service?  

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.  

2.  Thereafter, the AOJ should consider 
all of the evidence of record and re-
adjudicate the appellant's claim for 
service connection for a lumbar spine and 
left ankle disorders.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  No action by the Veteran is 
required until she receives further notice; however, the 
Veteran is advised that failure to cooperate by reporting for 
examination without good cause may have adverse consequences 
on her claims.  38 C.F.R. § 3.655 (2008).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


